DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           EDWARD BAKER,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-1488

                               [August 9, 2018]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 97-11077CF10A and 97-11817CF10A.

   Edward Baker, Florida City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.